WO                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA



In re Crash of Aircraft N93PC          )                 No. 3:15-cv-0112-HRH
                                       )                   [Consolidated with
on July 7, 2013, at Soldotna, Alaska   )                No. 3:15-cv-0113-HRH and
_______________________________________)                 No. 3:15-cv-0115-HRH]




                                         ORDER

                          Honeywell’s Motion in Limine No. 21

       Honeywell International moves to exclude any evidence relating to any pre-impact

fear or emotional distress and any post-impact pain and suffering.1 This motion is opposed.2

Oral argument was requested but is not deemed necessary.

                                        Background

       On July 7, 2013, a deHavilland DHC-3 “Otter” airplane operated by Rediske Air, Inc.

and piloted by Walter Rediske crashed shortly after take off from the Soldotna Airport.

Rediske and all of the passengers on board were killed in the crash. Plaintiffs, which are the

estates of the passengers and Rediske, assert wrongful death, negligence, strict product

liability, and breach of warranty claims against Honeywell.



       1
        Docket No. 412.
       2
        Docket No. 473.

                                             -1-
       An iPhone video taken by one of the passengers survived the crash and was analyzed

by the parties’ experts. For example, plaintiffs’ expert Frank Graham prepared a flight path

reconstruction animation that uses the iPhone video. The video is approximately 3 minutes

and 16 seconds long. At approximately 58-59 seconds into the video, there are two

utterances recorded, “oh shit” and “oh my God.” The accident aircraft impacts the ground

about 61 seconds into the video. The video then continues to run for approximately 2

minutes and 16 seconds.

       Honeywell now moves to exclude the utterances on the iPhone video; the last two

minutes of the iPhone video; any comments, suggestions or arguments regarding pre-impact

fear or emotional distress or post-impact pain and suffering; and post-accident photos

showing the decedents’ remains.

                                        Discussion

       Honeywell first moves to exclude the utterances on the iPhone video. Honeywell

argues that they are not relevant because plaintiffs’ survival claims for any pre-impact fear

and mental distress have been dismissed.3 But even if these utterances were somehow

relevant, Honeywell argues that they should still be excluded because they would be unduly

prejudicial. Honeywell argues that hearing these last words uttered by one or more of the

passengers would play on the jurors’ emotions and create a risk that the jurors would award

damages based on what they thought the passengers were feeling even though such claims


       3
        Order re Honeywell’s Motion for Summary Judgment re pre-Impact Survival Claims
at 11, Docket No. 372.

                                             -2-
have been dismissed. “Honeywell believes that these two utterances can be filtered out so

that the full video up through the point of impact can be played with only the two utterances

effectively removed or muted.”4

       The video is a real-time portrayal of what happened to Aircraft N93PC. What the jury

may hear on the video is relevant as it lends reality to what they will be seeing. The two

utterances are also not unduly prejudicial. The jury will be instructed that this case is only

about economic losses and that non-economic losses are not recoverable. Any risk that the

jury would award damages based on what the decedents might have been feeling prior to

impact will be significantly minimized by such an instruction. The two utterances heard on

the iPhone video are not excluded.

       Honeywell next moves to exclude the last two minutes of the iPhone video.

Honeywell contends that only approximately 16 seconds of the iPhone video after impact are

relevant and have been relied on by the parties. Specifically, Honeywell’s experts opine that

in the first seconds after impact, the engine’s power section can be heard spooling down.

And, while one of plaintiffs’ experts opined that other sounds could be heard later in the

video, Honeywell contends that this opinion was related to plaintiffs’ post-impact survival

claims, claims which have been dismissed.5 Thus, Honeywell argues that the last two




       4
        Honeywell’s Motion in Limine No. 21 [etc.] at 3, Docket No. 412.
       5
        Order re Withdrawal of Claims at 1-2, Docket No. 282.

                                             -3-
minutes of the iPhone video are not relevant and should be excluded. In addition, Honeywell

argues that the same portion of Graham’s flight animation should be excluded.

       The court is not convinced that the entire last two minutes of the video are irrelevant.

Given that one of the primary issues in this case is whether the engine failed in flight, what

can be heard on the video after impact is plainly relevant.

       But even if the last two minutes of the iPhone video are relevant, which they are,

Honeywell argues that the last two minutes should still be excluded under Rule 403 which

provides that relevant evidence may be excluded “if its probative value is substantially

outweighed by a danger of one or more of the following: unfair prejudice, confusing the

issues, [or] misleading the jury[.]” Honeywell contends that the last two minutes of the

video consist mostly of a black screen with periodic flashes of orange from the post-accident

fire. Honeywell argues that allowing the jury to watch this portion of the iPhone video

would serve no purpose other than to play on the jurors’ emotions and could lead them to

award damages based on post-impact pain and suffering, even though such claims have been

dismissed.

       The court finds that plaintiffs’ suggestion to only exclude the last minute of the video

will adequately address any Rule 403 problem that the video might present. As the jury will

be instructed that there are not claims for post-impact pain and suffering in this case, it is

unlikely that the jury would be inclined to award damages for such claims.

       Honeywell next moves to exclude any comments, suggestions or arguments regarding

pre-impact fear or emotional distress or post-impact pain and suffering because they would

                                             -4-
not be relevant. Plaintiffs “concede they will not comment [on] or argue [about] what the

decedents felt or experienced prior to impact, nor will [they] argue or imply that anyone

survived the impact.”6

       Finally, Honeywell moves to exclude any post-accident photos showing the

decedents’ remains because they are not relevant and the graphic nature of such photos

would make them unfairly prejudicial. Plaintiffs agree that “any post-accident photos of the

scene or wreckage will be redacted to cover any portions showing the bodies of the

decedents.”7

                                        Conclusion

       Honeywell’s motion in limine No. 21 is granted in part and denied in part. It is denied

as to the two utterances on the iPhone video and it is denied as to the exclusion of the last

two minutes of the iPhone video. The two utterances on the iPhone video will not be

excluded and the jury will be allowed to view all but the last minute of the iPhone video.

The motion is otherwise granted.

       DATED at Anchorage, Alaska, this 30th day of June, 2021.

                                                   /s/ H. Russel Holland
                                                   United States District Judge




       6
       Plaintiffs Response in Opposition to Honeywell’s Motion in Limine No. 21 [etc.] at
4, Docket No. 473.
       7
       Id.

                                             -5-
